DETAILED ACTION
Disposition of Claims
Claims 1, 3, 6-9, 12-13, 16-23, 32-33, 37, 40-44, 49, and 61-62 were pending.  Claims 2, 4-5, 8, 10-11, 14-15, 23-31, 34-36, 38-39, 45-48, 50-60, 63-67 are cancelled.  New claims 68-71 are acknowledged and entered.  Amendments to claims 1, 3, and 41 are acknowledged and entered.  Claims 1, 3, 6-7, 9, 12-13, 16-22, 32-33, 37, 40-44, 49, 61-62, and 68-71 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210123074A1, Published 04/29/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 03/07/2022 regarding the previous Office action dated 09/16/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a recombinant polynucleotide comprising a cytomegalovirus (CMV) genome, or a portion thereof, and a nucleic acid sequence encoding a heterologous antigen, wherein the CMV genome or portion thereof comprises one or more immunomodulatory mutations, wherein the one or more immunomodulatory mutations comprise a mutation within a nucleic acid sequence in the CMV genome encoding a protein that has interleukin-10 (IL-10)-like activity, wherein the one or more immunomodulatory mutations reduce or inactivate the activity of the protein that has IL-10-like activity, and wherein the CMV genome or portion thereof further comprises a mutation that increases tropism for a target cell.
Further limitations on the recombinant polynucleotide of claim 1 are wherein the CMV genome is a human CMV (HCMV) genome and the protein that has IL-10-like activity is human CMV IL-10 (HCMVIL-10)(claim 3); wherein the one or more immunomodulatory mutations are located in a regulatory region and/or a protein coding region of the nucleic acid sequence encoding the protein that has IL-10-like activity (claim 6); wherein the mutation within the nucleic acid sequence encoding the protein that has IL-10-like activity comprises a deletion within the first two exons of the nucleic acid sequence encoding the protein that has IL-10-like activity (claim 7); wherein the mutation within the nucleic acid sequence encoding the protein that has IL-10-like activity wherein the antigen is a non-CMV antigen, an infectious disease antigen, or a tumor-associated antigen (claim 9); wherein the infectious disease antigen is a viral infectious disease antigen from simian immunodeficiency virus (SIV), human immunodeficiency virus (HIV), hepatitis C virus, herpes simplex virus, Epstein-Barr virus, or a combination thereof (claim 12); wherein the infectious disease antigen comprises an HIV or SIV group-specific antigen (gag) protein (claim 13); wherein the tumor-associated antigen is selected from the group consisting of prostate-specific antigen, melanoma-associated antigen 4 (MAGEA4), melanoma-associated antigen 10 (MAGEAl0), NY-ESO-1, a neoantigen, and a combination thereof (claim 16); wherein the one or more immunomodulatory mutations further comprise an insertion of a nucleic acid sequence encoding an immunostimulatory protein (claim 17) such as a cytokine (claim 18) selected from the group consisting of interleukin-12 (IL-12), interleukin-15 (IL-15), and a combination thereof (claim 19); wherein the CMV is a CMV capable of infecting rhesus macaque cells and wherein the one or more immunomodulatory mutations further comprise a mutation within a region of the CMV genome or portion thereof selected from the group consisting of Rh182, Rh183, Rh184, Rh185, Rh186, Rh187, Rh188, Rh189, and a combination thereof (claim 20; NB: those ORFs in claim 21 are the HCMV equivalent of these RhCMV ORFs); wherein the CMV is a CMV capable of infecting human cells and wherein the one or more immunomodulatory mutations further comprise a mutation within a region of the CMV genome or portion thereof selected from the group consisting of US2, US3, US4, USS, US6, US7, US8, US9, US10, US11, and a combination thereof (claim 21);wherein the one or more immunomodulatory mutations further comprise a mutation within a nucleic acid sequence encoding a protein that inhibits antigen presentation by a major histocompatibility complex (MHC) molecule (claim 22); wherein the one or more immunomodulatory mutations further comprise a mutation that increases or decreases the unfolded protein response (UPR)(claim 32); wherein the mutation that increases or decreases the UPR does so by decreasing or increasing the expression of Human cytomegalovirus UL50, Rhesus cytomegalovirus Rh81, or Mouse cytomegalovirus M50 (claim 33); wherein the recombinant polynucleotide contains one or more regulatory sequences (claim 37); a viral particle comprising the recombinant polynucleotide of claim 1 (claim 40); an isolated host cell comprising the recombinant polynucleotide of claim 1 (claim 41); and a pharmaceutical composition comprising: (a) the recombinant polynucleotide of claim 1 and (b) a pharmaceutically acceptable carrier (claim 42); wherein the CMV genome is a rhesus macaque CMV genome and the protein that has IL-10-like activity is rhesus macaque CMV IL-10 (RhCMVIL-10)(claim 68); wherein the mutation that increases tropism comprises a mutation that modifies a protein, or a portion thereof, that is positioned on the outside of a CMV virion (claim 69); wherein the mutation that increases tropism comprises an insertion of a nucleotide sequence encoding a cellular targeting ligand (claim 70); and wherein the target cell is selected from the group consisting of an antigen-presenting cell, a tumor cell, a fibroblast, an epithelial cell, an endothelial cell, and a combination thereof (claim 71).
Claim 43 is drawn to a method for inducing an immune response against an antigen in a subject, the method comprising administering to the subject a therapeutically effective amount of the pharmaceutical composition of claim 42.
Further limitations on the method of claim 43 are wherein the antigen is an infectious disease antigen or a tumor-associated antigen (claim 44); and wherein the immune response induced in the subject is greater than the immune response that is induced using a recombinant polynucleotide that does not comprise the mutation within the nucleic acid sequence encoding the protein that has IL-10-like activity (claim 49).
Claim 61 is drawn to a method for preventing or treating a disease in a subject, the method comprising administering to the subject a therapeutically effective amount of the pharmaceutical composition of claim 42; further comprising wherein the disease is an infectious disease or cancer (claim 62).


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3, 6-9, 12-13, 16-23, 32-33, 37, 40-44, 49, and 61-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3, 6, 8-9, 20-22, 37, 40-44, and 61-62 under 35 U.S.C. 101, is withdrawn in light of the amendments to the claims.  

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

(Rejection withdrawn.)  The rejection of Claim 41 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 3, 6-9, 12, 17-18, 21-22, 37, 40-44, 49, and 61-62 under 35 U.S.C. 102(a)(1) as being anticipated by Slobedman et. al. (US20160243216 A1, Pub. 08/25/2016; hereafter “Slobedman”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim(s) 1, 3, 6-7, 9, 17-18, 20-22, 37, 40-44, 49, 61-62, 68-69, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schall et. al. (US20040086489A1, Pub. 05/06/2004; hereafter “Schall”) as evidenced by Ryckman et. al. (Ryckman BJ, et. al. J Virol. 2008 Jan;82(1):60-70. Epub 2007 Oct 17.; hereafter “Ryckman”.) 
The Prior Art
Schall teaches compositions comprising modified, recombinant cytomegaloviruses (CMV), and methods of using said compositions, wherein the modifications include adding a heterologous sequence encoding a non-viral chemokine element and/or immunogenic polypeptide, and/or disabling a viral dissemination gene (entire document; see abstract.)  Schall teaches the modifications may be within any known CMV strain, including laboratory strains such as AD169 (¶[0026]), wherein AD169 has modified preferential tropism for entry into fibroblasts.  AD169, as evidenced by Ryckman, is lacking large portions of genes within the UL/b’ region which encode glycoproteins (UL128, UL130, UL131A) important for formation of the viral pentamer, which is essential for entry into endothelial and epithelial cells; the AD169 virus is impaired for entry into endothelial and epithelial cells but can readily enter fibroblasts, which are not their typical cellular targets in vivo (p. 60, rt. and left cols.; instant claims 1, 69, 71).  Schall teaches the modifications may be within immunomodulatory proteins, such as UL111A, which encodes the viral IL-10 (¶[0019][0061][0078]; reference claims 7, 24, 40, 47-48, 54, 58-59, 66).  Schall therefore teaches a recombinant CMV genome which encodes a heterologous antigen wherein the viral IL-10 activity has been ablated and said genome comprises a mutation that increases tropism for fibroblasts, which anticipates the limitations of instant claims 1, 3, 6-7, 37, 40.  Schall teaches that the recombinant CMV may be human or rhesus CMV strains that comprise UL111A modifications (¶[0159]; instant claim 68).  Schall teaches the recombinant CMV may encode a heterologous chemokine (¶[0089-0102]; instant claims 17-18), a tumor antigen, or an antigen from a pathogenic organism (e.g. virus, bacterium, fungus, parasite, or protozoan)(¶[0105]; instant claim 9).  Said pathogenic antigens may be from other Herpes viruses, influenza virus, or Hepatitis viruses, or can be a tumor-associated antigen (¶[0107]).  The recombinant CMV may be used to treat cancers, including, but not limited to, melanomas, lung cancers, thyroid carcinomas, breast cancers, renal cell carcinomas, squamous cell carcinomas, brain tumors and skin cancers (¶[0107]).  Schall teaches that additional CMV immunomodulatory genes may be deleted, such as US2 (Rh182; ¶[0082-0083]), US3, US6 (Rh185), US11 (Rh189), wherein said genes inhibit MHC presentation in the host (Table 2; ¶[0019]; instant claims 20-22).  Regulatory sequences are present within the CMV genome, and heterologous sequences may be introduced to induce stronger expression of heterologous material (¶[0122-0124]; instant claim 37).  Schall teaches generation of CMV recombinants in human dermal fibroblasts (¶[0133]; instant claim 41).  Schall teaches compositions of the resulting recombinant CMVs in pharmaceutically acceptable carriers, excipients, adjuvants, or diluents (reference claim 23; instant claim 42) and methods of inducing an immune response in a host to treat disease related to infection or cancer through administration of therapeutically effective amounts of the pharmaceutically acceptable CMV composition, wherein said recombinant CMV encodes a heterologous product such as a cytokine, tumor antigen, or heterologous pathogen antigen (reference claims 35-60; instant claims 43-44, 61-62).  With respect to instant claim 49, as the methods of Schall involve the same claimed steps using the same claimed products, the resulting function of the product, namely the induction of a stronger immune response compared to a viral IL-10 enabled virus, would be inherent to the methods of Schall; thus, the methods of Schall teach the limitations of instant claim 49.  
For at least these reasons, Schall teaches the limitations of instant claims 1, 3, 6-7, 9, 17-18, 20-22, 37, 40-44, 49, 61-62, 68-69, and 71, and anticipates the invention encompassed by said claims. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 13, 16, 19-20, 23, and 32-33 under 35 U.S.C. 103 as being unpatentable over Slobedman as applied to claims 1, 3, 6-9, 12, 17-18, 21-22, 37, 40-44, 49, and 61-62 above, and further in view of Picker et. al. (US20130136768A1, Pub. 05/30/2013; CITED ART OF RECORD; hereafter “Picker”) is withdrawn in light of the amendments to the claims.


(New rejection – necessitated by amendment.)  Claims 12-13, 16, 19, 32-33, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Schall as evidenced by Ryckman as applied to claims 1, 3, 6-7, 9, 17-18, 20-22, 37, 40-44, 49, 61-62, 68-69, and 71 above, and in further view of Slobedman et. al. (US20160243216 A1, Pub. 08/25/2016; CITED ART OF RECORD; hereafter “Slobedman) and Picker et. al. (US20130136768A1, Pub. 05/30/2013; CITED ART OF RECORD; hereafter “Picker”.)
The Prior Art
The teachings of Schall have been set forth supra.  While Schall teaches the basic CMV construct of the instant claims, and that the CMV may be used to deliver heterologous antigens such as pathogenic or tumor antigens to a host in a need thereof, such as other Herpesvirus antigens, Schall fails to specifically mention pathogens of the instant claims, such as HSV, EBV, or SIV.  Schall is also silent as to the insertion of a targeting sequence into the genome to alter the tropism of the virus, as the virus of Schall comprises deletions in the ULb’ region that alter its tropism for fibroblasts.  Further, Schall mentions additional CMV proteins may be deleted, but fails to mention specifically the deletion of UL50 or homologs thereof.  
Slobedman teaches engineered CMV recombinants which express cytokines (reference claim 1) wherein the CMV comprises a deletion or mutation in a gene encoding the viral IL-10 protein (vIL-10 or UL111a) in order to increase the immunogenicity of CMV infected cells (¶[0081-0085]; instant claims 9, 17-18, 37, 40, 41).  Slobedman teaches mutations in human CMV (¶[0026-0028][0046]) and that the mutation in the vIL-10 can include a complete deletion of the ORF (¶[0083]; instant claims 6-7).  Slobedman teaches the CMV may include antigens from non-CMV epitopes, such as from HSV, vaccinia, or HIV (¶[0085]; instant claim 12) and may comprise mutations in other immunomodulatory genes, such as in US2, US3, US4, US5, US6, US7, US8, US9, US10 and US11 genes (¶[0083]; instant claim 21) and/or genes which regulate expression of host MHC Class I or II genes (¶[0081]; instant claim 22).  Slobedman teaches pharmaceutical compositions which comprise these CMV recombinants (¶[0139-0145]; instant claim 42) wherein the compositions may be used to immunize an individual, specifically to treat or prevent disease associated with CMV (¶[0140]; instant claims 43-44, 49, 61-62).  
Slobedman teaches a similar CMV construct of the instant claims, and further supports that alterations to the CMV of Schall would be obvious, as Slobedman mentions the CMV may be used to encode heterologous materials such as HIV antigens or cytokines.  However, Slobedman fails to teach specific examples of HIV or cancer antigens, fails to teach mutation of UL50 or homologs thereof, and fails to teach insertion of a targeting sequence into the tropism region of the genome.  However, these optimizations to the genome of Schall and Slobedman would be obvious to a skilled artisan, given the teachings of Picker.  
Picker teaches CMV constructs, mainly rhesus CMV (RhCMV) and human CMV (HCMV) constructs, which comprise mutations in immunoregulatory genes (entire document; see abstract.)  Picker teaches the CMV may comprise mutations in rhCMV immunostimulatory genes such as those in the Rh182-Rh189 region and the human equivalents thereof (taught by Slobedman, see instant claim 21; ¶[0013]; instant claims 3, 20).  Picker teaches these vectors may encode SIV or HIV antigens, such as gag (¶[0028-0034][0074-0075][0246]; instant claim 13.)  Picker teaches these CMV vectors may encode tumor antigens, such as PSA, MAGE-1, MAGE-2, MAGE-3, NY-ESO (¶[0206][0270-0272]; Table 2; instant claim 16).  While Picker lists IL-12 as a cytokine adjuvant, in light of Slobedman teaching the cytokine may be encoded directly by the CMV, this would render obvious IL-12 being encoded by the CMV vector of the instant claims (¶[0290]; instant claim 19).  Picker notes generating mutations to alter the tropism of the CMV vector, namely by decreasing the tropism for some cells which, in turn, increases the tropism for others (¶[0014]; instant claims 1, 70).  As Picker teaches that receptors may be inserted into the CMV genome (¶[0270]), and Schall teaches heterologous chemokine receptors may be inserted into the CMV genome (reference claim 14), one of skill in the art would find an obvious optimization to insert the cellular targeting ligand into the deficient ULb’ region.  Alternatively, one of skill in the art might be motivated to repair the ULb’ region as to allow the CMV to infect the host through normal cellular routes of entry (e.g. endothelial and epithelial cells), which is, under broadest reasonable interpretation, an “insertion of a nucleotide sequence encoding a cellular ligand”, as UL128, UL130, and UL131A would all be properly encoded by a laboratory-deficient virus such as AD169 and instead of infecting only fibroblasts, could now infect endothelial and/or epithelial cells due to proper CMV pentamer expression (see Ryckman supra).  Therefore, the limitations of instant claim 70 under multiple interpretations would be obvious to a skilled artisan.  Picker teaches the mutation of the essential gene UL50 from the CMV genome (¶[0225-0226]; instant claims 32-33).  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Schall in order to further engineer and fine-tune the CMV vectors, thereby rendering them not only highly immunogenic, but also able to encode specific heterologous tumor or pathogenic antigens.  One would have been motivated to do so, given the suggestion by Slobedman to insert HIV antigens into the recombinant CMV and Picker that the mutations in immunomodulatory genes would allow the resulting CMV vector to be superinfectious, and thus an ideal platform to stimulate anti-HIV-gag immune responses and anti-tumor responses.  There would have been a reasonable expectation of success, given the knowledge that Picker envisioned and engineered many of these CMV recombinants, and also given the knowledge that both Schall and Slobedman taught their recombinant CMVs could be utilized as vectors to deliver heterologous materials, including immunostimulatory materials and antigenic materials.  Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/07/2022, with respect to the rejection(s) of the previously pending claims under 35 USC 102 over Slobedman and under 35 USC 103 over Slobedman in view of Picker have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the original rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schall, which anticipates the invention as claimed.  As Slobedman and Picker were utilized to show optimization of the CMV of Schall would be obvious to a skilled artisan to arrive at certain aspects of the claimed invention, the arguments presented regarding those prior art teachings will be addressed as relevant herein.
With respect to Slobedman, in light of the amendments to the claims, it was convincing that Slobedman no longer anticipated the invention as claimed, as Slobedman utilized the Merlin strain of CMV which is a laboratory strain with similar tropism to wild-type CMV.  Slobedman failed to teach, either explicitly or inherently, the use of CMV with mutations that increased the tropism of the virus for specific cell types.  However, as outlined supra, the art did teach the generation of recombinant CMV which were vIL-10-defective and comprised mutations to increase the CMV for specific cell types, as detailed in the teachings of Schall.  
Applicant argues that Slobedman and Picker, alone or in combination, fail to teach the invention as claimed.  While this was considered partially convincing, the added teachings of Schall remove the convincing nature of this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Slobedman teaches reducing tropism of the CMV or viral particle.  The Office disagrees.  “Tropism” is defined as “the turning of all or part of an organism in a particular direction in response to an external stimulus.”  With respect to viruses, “tropism” of viruses is defined as the type of cells, receptors, or tissue that a mature virion is directed toward, especially for its ability to infect or enter said target cell.  Applicant is discussing aspects about how Slobedman affects viral replication, or the ability of the virus to replicate its genome within a target cell, form mature virions, and then exit the cell to infect further cells.  Nothing about Slobedman discusses the ability to change the type of cell CMV would prefer to infect, or change its viral tropism.  Instead, Slobedman is discussing alterations to the CMV to allow it to be useful as a viral vector and not cause serious infection, dissemination, or disease in a host.  Some of the mutations discussed by Slobedman are related to viral dissemination, which is the exit and spread of the virus from the originally infected cell.  Slobedman does not discuss altering the tropism of the virus, which is the cell types the virions target.  Even applicant’s own definition of “tropism” follows the Office’s version, which is at ¶[0075]: 
“As used herein, the term “tropism” refers to the ability of a composition of the present invention (e.g., a recombinant polynucleotide of the present invention or a viral particle comprising or encoded by a recombinant polynucleotide of the present invention) to enter, infect, or replicate in a particular cell or tissue type (e.g., a target cell or tissue type found in a subject in whom an immune response against an antigen is being induced). As non-limiting examples, tropism can be broad (i.e., a recombinant polynucleotide of the present invention can enter a large number of different cell or tissue types, or a virus comprising or encoded by a recombinant polynucleotide of the present invention can infect or replicate in a large number of different cell or tissue types) or can be narrow (i.e., a recombinant polynucleotide of the present invention can enter only a small number of different cell or tissue types, or a virus comprising or encoded by a recombinant polynucleotide of the present invention can infect or replicate in only a small number of different cell or tissue types). Furthermore, as described further herein, recombinant polynucleotides of the present invention can be modified such that they possess tropism for specific desired cell or tissue type(s) (i.e., a recombinant polynucleotide can enter specific desired cell or tissue type(s), or a viral particle comprising or encoded by a recombinant polynucleotide of the present invention can enter specific desired cell or tissue type(s)). In some instances, tropism for a specific cell or tissue type is increased or imparted by the addition of a nucleic acid sequence that encodes a cellular targeting ligand.”

	To summarize, “tropism” is an aspect of viral replication, and identifies the preferential cell targets of a virion, and tropism is mainly affected by the proteins on the exterior of the mature virion and the receptors on the target cell.  Tropism does not relate to the ability of the virus to encapsulate, form mature virions, form syncytia, and/or exit a cell.  
	Even in arguendo if Slobedman was discussing decreasing tropism with certain mutations, the fact remains that, with certain embodiments, Slobedman discloses 1) the inactivation through mutation of the viral IL-10 (vIL-10 or UL111A) protein and 2) deletion or inactivation of additional CMV genes which can increase the viral tropism for fibroblasts, as Slobedman teaches that UL128, UL130, and RL13 may be deleted from the genome (¶[0064]).  Deletion or inactivation of these proteins reduces the viral tropism for endothelial and/or epithelial cells and increases tropism for fibroblasts (see e.g. Stanton RJ, et. al. J Clin Invest. 2010 Sep;120(9):3191-208. Epub 2010 Aug 2.)  Therefore, taking the teachings of Schall into account, and taking the further embodiments of Slobedman into account, it is not convincing that Slobedman is teaching away from increasing the viral tropism of a virus.  
	Applicant then argues that Picker teaches a tropism-restricted virus.  Again, while the mutations within the teachings of Picker reduce the tropism of the virus for certain cell types the mutations also increase the tropism for other cell types.  For instance, mutations in or deletions of UL128 typically decrease the virus’ tropism relative to wild-type for endothelial and/or epithelial cells, while resulting in a virus that has increased tropism for fibroblasts.  
One suggestion is to narrow the claims to specify which cell type is being targeted (e.g. the claims are drawn to a virus with increased tropism for B cells relative to wild-type virus) as the breadth of this limitation is sufficiently large enough to be reasonably encompassed by the embodiments discussed by Slobedman, Schall, and Picker with respect to generation of CMV mutants.  It is also suggested to provide a basis for comparison so as one of skill in the art is aware as to what the increase is being compared (e.g. “wherein the tropism for B cells is increased relative to wild-type, clinical virus” or “wherein the tropism for B cells is increased relative to CMV AD169 strain deposited with ATCC (CCL-171).”)  For at least these reasons, this argument is not persuasive.  
Applicant argues that the claimed functionality is not achievable by combining the teachings of Slobedman and Picker.  The Office disagrees for the reasons already noted in this response, as the mutations discussed by Picker decrease the tropism for certain cell types yet increases the tropism for other cell types.  Applicant further argues this is a surprising or unexpected feature of the claimed invention.  Respectfully, this claim of “surprising” results is not commensurate in scope with the claimed invention, as the mutations within the CMV genome are within specific open reading frames (ORFs) that increase tropism for a specific cell type.  There is no claim as to the criticality of certain parameters (e.g. which mutations in UL111A are essential for this surprising result, which glycoproteins or viral surface proteins may be mutated to result in the function of increased tropism, which cell types are now the targets of the increased tropism, etc.)  While applicant is not required to show unexpected results over the entire range of properties, there is no way a skilled artisan can ascertain a trend for the limited examples and scope provided by the applicant as being indicative of surprising results over the breadth claimed in the instant claims.  Again, it is highly suggested that the type of tropism be defined, as well as a baseline for comparison of said tropism, for such arguments to be more convincing.  For at least these reasons, this argument is not persuasive.  
Applicant then argues that modification of Slobedman using the teachings of Picker would render the CMV of Picker unsatisfactory for its intended purpose.  Again, the Office fails to find this convincing.  For instance, Picker notes that deletion of UL128 would abrogate the ability of the virus to replicate in epithelial cells and thus shed and infect other hosts (¶[0320]).  Reduction of the virus’ tropism for epithelial cells by deletion of UL128 is a safety mechanism that renders it less virulent and, in turn, increases its tropism for other cell types, namely fibroblasts.  Slobedman would find the deletion of UL128 a potentially useful safety mechanism to implement into their recombinant CMV vector that would also inherently increase the tropism of this virus for fibroblasts.  For the same reason, Schall would also find the teachings of Picker useful as to how to potentially attenuate their virus while still allowing it to be useful as a vector delivery system to stimulate an immune response.  For at least these reasons, this argument is not persuasive.  
Taken in light of the teachings of Schall, the arguments against Picker and Slobedman are not entirely persuasive, and their teachings still render the instant claims obvious.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3, 6-7, 9, 12-13, 16-22, 32-33, 37, 40-44, 49, and 61-62 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-13, 17, 21-24, 27-28, 30-35, 44-45, 47-48, 55, 58-65, and 67-86 of copending Application No. 17/350,898 (reference application).  Note the rejection of claims 8 and 23 is withdrawn in light of the cancellation of said claims and is extended to include new claims 68-71.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648